Citation Nr: 1802828	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  16-48 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for service-connected right L5-S1 hemilaminectomy, microdiscectomy residuals, moderate degenerative changes of the lumbar spine, prior to November 27, 2012, and greater than 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq. 


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the appeal was remanded for further evidentiary development.

The Board's November 2017 remand also remanded issues seeking entitlement to service connection for a brain disorder, seizures, and migraine headaches, and entitlement to TDIU.  These claims are currently being developed by the Agency of Original Jurisdiction (AOJ) and are not ready for further adjudication by the Board at this time.


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of the appeal for the claim of entitlement to an initial disability rating greater than 10 percent for service-connected right L5-S1 hemilaminectomy, microdiscectomy residuals, moderate degenerative changes of the lumbar spine, prior to November 27, 2012, and greater than 20 percent thereafter, is requested.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the claim of entitlement to an initial disability rating greater than 10 percent for service-connected right L5-S1 hemilaminectomy, microdiscectomy residuals, moderate degenerative changes of the lumbar spine, prior to November 27, 2012, and greater than 20 percent thereafter, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R.            § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal for the claim of entitlement to an initial disability rating greater than 10 percent for service-connected right L5-S1 hemilaminectomy, microdiscectomy residuals, moderate degenerative changes of the lumbar spine, prior to November 27, 2012, and greater than 20 percent thereafter; hence, in regards to this claim, there remain no allegations of error of fact or law for appellate consideration.  

Specifically, in December 2017 written correspondence, the Veteran, through his attorney, requested to withdraw his appeal for the claim of entitlement to an initial disability rating greater than 10 percent for service-connected right L5-S1 hemilaminectomy, microdiscectomy residuals, moderate degenerative changes of the lumbar spine, prior to November 27, 2012, and greater than 20 percent thereafter.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.







(CONTINUED ON NEXT PAGE)

ORDER

The appeal with regard to the claim of entitlement to an initial disability rating greater than 10 percent for service-connected right L5-S1 hemilaminectomy, microdiscectomy residuals, moderate degenerative changes of the lumbar spine, prior to November 27, 2012, and greater than 20 percent thereafter, is dismissed.  




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


